PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


KATHRYN A. BELFANCE, et al.,                     )     CASE NO. 5:18CV1739
                                                 )
               Plaintiffs,                       )
                                                 )     JUDGE BENITA Y. PEARSON
               v.                                )
                                                 )
STEVEN BARRY, et al.,                            )     MEMORANDUM OF OPINION
                                                 )     AND ORDER
               Defendants.                       )     [Resolving ECF No. 8]



       Pending before the Court is Defendant Mark Reynolds, R.N.’s Motion to Dismiss. ECF

No. 8. Plaintiffs filed an opposition. ECF No. 17. Defendant has not replied, and his time to do

so has passed. For the reasons that follow, the Court denies Defendant’s motion.

                                         I. Background1

       Plaintiffs Kathryn Belfance and Philip Kaufmann are co-administrators of the estate of

Decedent Antony Jones. ECF No. 1 at PageID #: 4. Decedent was an inmate who had been

detained at Summit County Jail on several occasions. Id. at PageID #: 13. During one such

period of detention, either Advanced Correctional Healthcare, Inc. (“Advanced”) or Summit

Psychological Associates, Inc. (“Summit”) allegedly diagnosed Decedent with schizophrenia and

recommended that he be housed in the jail’s mental health pod. Id. His mental health history

also includes diagnoses of paranoia, paranoid schizophrenia, psychosis, depression, and bipolar




       1
        As indicated below, the facts in this section are reported in the light most
favorable to Plaintiff.
(5:18CV1739)

disorder. Id. Decedent received treatment, including prescription drug therapy, from Portage

Path Behavioral Health for his mental health conditions. Id. at PageID #: 13.

       Decedent was most recently incarcerated at Summit County Jail from August 8, 2017 to

September 1, 2017. Id. at PageID #: 14. During this period of incarceration, Decedent

purportedly underwent medical and mental health evaluations. Id. Defendants allegedly

possessed or had access to Decedent’s outside mental health records. Id. Nonetheless, neither

Advanced nor Summit, nor any of their employees, including Defendant Reynolds, ordered

Decedent’s prescribed medication for his mental health conditions. Id. Nor did they place

Decedent in a mental health pod, as recommended during one of Decedent’s prior periods of

detention. Id. Rather, Decedent was assigned to a general housing unit. Id. Decedent, as a

result of not receiving his prescription medications, allegedly “was behaving erratically . . . acting

paranoid, and . . . in the obvious throes of an exacerbation of his underyling mental health

condition(s) and/or a mental health crisis.” Id. at PageID #: 15.

       On September 1, 2017, Defendant Zalick escorted Decedent to a disciplinary cell. Id. On

the way to the cell, Decedent asked Zalick, “Why are you doing this to me?” Id. He then pulled

his arm away. Id. Zalick allegedly bear-hugged Decedent from behind, lifted him off his feet,

and slammed him to the ground. Id. Several deputies allegedly arrived and assisted Zalick in

inflicting bodily harm to Decedent. Id. at PageID #: 15-16. Decedent became unresponsive. Id.

at PageID #: 17. Paramedics transported Decedent to Akron General Hospital, where he died on

September 2, 2017. Id.




                                                  2
(5:18CV1739)

                                      II. Standard of Review

        In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the Court must take

all well-pleaded allegations in the complaint as true and construe those allegations in a light most

favorable to the plaintiff. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted). A

cause of action fails to state a claim upon which relief may be granted when it lacks “plausibility

in th[e] complaint.” Twombly, 550 U.S. at 564. A pleading must contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Iqbal , 556 U.S. at 677-78

(quoting Fed. R. Civ. P. 8(a)(2)). Plaintiff is not required to include detailed factual allegations,

but must provide more than “an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Id. at 678. A pleading that offers “labels and conclusions” or “a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Nor does a complaint

suffice if it tenders “naked assertion[s]” devoid of “further factual enhancement.” Id. at 557. It

must contain sufficient factual matter, accepted as true, to “state a claim to relief that is plausible

on its face.” Id. at 570.

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. The plausibility standard is not akin to a “probability requirement,” but it

asks for more than a sheer possibility that a defendant has acted unlawfully. Twombly, 550 U.S.

at 556. Where a complaint pleads facts that are “merely consistent with” a defendant’s liability,

it “stops short of the line between possibility and plausibility of ‘entitlement to relief.’” Id. at

557 (brackets omitted). “[When] the well-pleaded facts do not permit the court to infer more


                                                   3
(5:18CV1739)

than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Rule 8(a)(2)).

The Court “need not accept as true a legal conclusion couched as a factual allegation or an

unwarranted factual inference.” Handy-Clay v. City of Memphis, Tenn., 695 F.3d 531, 539 (6th

Cir. 2012) (citations and internal quotation marks omitted).

                                            III. Analysis

       Plaintiffs assert three claims against Defendant Reynolds: (1) a claim for deliberate

indifference to a serious medical need under 42 U.S.C. § 1983, (2) a state claim for medical

negligence, and (3) a state claim for wrongful death. Defendant Reynolds moves to dismiss

Plaintiffs’ claim under 42 U.S.C. § 1983 for failure to plead sufficient facts to state a facially

plausible claim. Defendant additionally contends that, because Plaintiffs’ federal claim is subject

to dismissal, the state claims against Defendant should also be dismissed for lack of subject

matter jurisdiction. Finally, Defendant claims Plaintiffs’ attached affidavit of merit under Ohio

Civ. R. 10(D)(2)(a) is deficient. The Court takes each of Defendant’s arguments in turn.

       A. Well-Pleaded Complaint

       A cause of action under 42 U.S.C. § 1983 for failure to provide adequate medical care

requires a showing of deliberate indifference to the inmate’s serious medical needs. Estelle v.

Gamble, 429 U.S. 97, 106 (1976); see Richmond v. Huq, 885 F.3d 928, 937 (6th Cir. 2018). A

plaintiff must prove both an objective and subjective component to establish a claim for denial of

medical care. Blackmore v. Kalamazoo Cty., 390 F.3d 890, 895 (6th Cir. 2004). “The objective

component requires a plaintiff to show the existence of a sufficiently serious medical need.”


                                                  4
(5:18CV1739)

Phillips v. Roane Cty., Tenn., 534 F.3d 531, 539 (6th Cir. 2008) (internal citations omitted). “[A]

medical need is objectively serious if it is one that has been diagnosed by a physician as

mandating treatment or one that is so obvious that even a lay person would easily recognize the

necessity for a doctor's attention.” Blackmore, 390 F.3d at 897. The subjective component

requires a showing that the defendant “subjectively perceived facts from which to infer

substantial risk to the prisoner, that he did in fact draw the inference, and that he then disregarded

that risk.” Comstock v. McCrary, 273 F.3d 693, 703 (6th Cir. 2001).

       Defendant claims Plaintiffs failed to plead any facts supporting their contention that

Defendant was deliberately indifferent to Decedent’s serious medical needs. Plaintiffs allege

Defendant acted “negligently, wilfully, wantonly, maliciously, and with reckless and callous

disregard for and deliberate indifference to the safety and serious and medical and mental health

needs of [Decedent].” ECF No. 1 at PageID #: 7. Defendant argues this recitation amounts to

nothing more than a legal conclusion and is unsupported by the factual allegations in the

Complaint. ECF No. 8 at PageID #: 194.

        Defendant misconstrues Plaintiffs’ factual allegations. Plaintiffs allege sufficient facts,

which, if taken as true, show a plausible claim for relief under 42 U.S.C. § 1983.

       Plaintiffs allege Decedent was prescribed medication for his various mental health

conditions. ECF No. 1 at PageID #: 13. His treatment records allegedly show that continued

treatment, including prescription drug treatment, was necessary. Id. These factual allegations

suffice to show the existence of a serious medical need. Plaintiffs have adequately pled facts in

support of the objective component of their deliberate indifference claim.


                                                  5
(5:18CV1739)

       Moreover, Plaintiffs allege Defendants, including Reynolds, “were in possession of and

had access to” Decedent’s mental health records documenting his diagnoses of various mental

health conditions and need for ongoing treatment. Id. at PageID #: 14. Nonetheless, neither

Advanced nor Summit, nor any of their employees, including Defendant Reynolds, ordered

Decedent’s prescribed medication for his mental health conditions. Id. Nor did they place

Decedent in a mental health pod, as recommended during one of Decedent’s prior periods of

detention. Id. Rather, Decedent was assigned to a general housing unit. Id. It is plausible, from

these factual allegations, that Reynolds possessed information from which he could identify a

substantial risk of harm to Decedent if Decedent were not placed in a mental health pod and not

provided his prescribed medication, and that he did in fact draw this inference. It is also

plausible that Reynolds, along with other named Defendants, disregarded that risk by assigning

Decedent to a general housing unit and denying him his medication.

       Accordingly, Plaintiffs have pled sufficient facts to state a facially plausible claim to

relief under 42 U.S.C. § 1983.

       B. Subject Matter Jurisdiction

       Defendant’s challenge to the Court’s subject matter jurisdiction of Plaintiffs’ state law

claims against him hinges on the dismissal of Plaintiffs’ claim under 42 U.S.C. § 1983. Because

the claim survives, the Court need not consider Defendant’s subject matter jurisdiction

argument.2


       2
          Defendant’s argument would fail. If the “district courts have original
jurisdiction, [then] the district courts shall have supplemental jurisdiction over all other
                                                                                         (continued...)

                                                  6
(5:18CV1739)

       C. Sufficiency of Affidavit of Merit

       Under Ohio Civ. R. 10(D)(2), a complaint containing a medical claim must include an

affidavit of merit from an expert witness.3 Beair v. Ohio Dep’t of Rehab., 156 F. Supp. 3d 898,

905 (N.D. Ohio 2016) (citing Thompson v. United States, No. 1:13-CV-00550, 2013 WL

3480347, at *1 (N.D. Ohio July 10, 2013)). “A ‘medical claim’ is one that ‘arises out of the

medical diagnosis, care, or treatment of any person,’ and is ‘asserted against’ a physician, nurse,

physical therapist, EMT, hospital, or any employee or agent of a physician or hospital.” Ohio

Rev. Code § 2305.113(E)(3); see also Wick v. Lorain Manor, Inc., No. 12CA010324, 2014 WL

4824685, at *4 (Ohio Ct. App. Sept. 30, 2014) (medical negligence and wrongful death claims



       2
         (...continued)
claims that are so related to claims in the action within such original jurisdiction that they
form part of the same case or controversy . . . supplemental jurisdiction shall include
claims that involve the joinder or intervention of additional parties.” 28 U.S.C. §
1367(a). Ignoring Plaintiffs’ federal claim against Defendant, the Court has original
jurisdiction over Plaintiffs’ claims under 42 U.S.C. § 1983 against other Defendants.
Plaintiffs’ state law claims against Defendant Reynolds are part of the same case or
controversy as Plaintiffs’ federal claims against the other Defendants. The Court does not
need Plaintiffs’ federal claim against Defendant Reynolds to survive in order to exercise
supplemental jurisdiction over Plaintiff’s state law claims.
       3
          There is a split in authority as to whether an affidavit of merit is required under
Ohio Civ. R. 10(D)(2) to proceed in federal court. Some cases have found the Rule to be
substantive and therefore required. See, e.g., Gallivan v. United States, No. 18-545, 2018
WL 4145012 (N.D. Ohio Aug. 30, 2018) (Pearson, J.); Cross v. Marietta Opco, LLC, No.
18-820, 2018 WL 5650013, at *2 (S.D. Ohio Oct. 31, 2018) (Sargus, J.). Others have
found the Rule to be procedural and in conflict with the Federal Rules of Civil Procedure.
See, e.g., Beair v. Ohio Dep’t of Rehab., 156 F. Supp. 3d 898, 906 (N.D. Ohio 2016)
(Carr, J.); Larca v. United States, 302 F.R.D. 148, 157-60 (N.D. Ohio 2014) (Lioi, J.).
The issue is now on appeal to the Sixth Circuit. Gallivan v. United States, No. 18-3874
(6th Cir.). The Court need not determine whether an affidavit of merit is required in this
case because it finds Dr. Thomas’ affidavit of merit to be sufficient under Ohio law.

                                                  7
(5:18CV1739)

arising out of a skilled nursing facility’s care and treatment of a patient are medical claims

subject to Ohio Civ. R. 10(D)(2)). Plaintiffs’ state law claims against Defendant Reynolds arise

out of his alleged failure, as a nurse, to provide proper medical diagnosis, care, or treatment to

Decedent. They are therefore medical claims under Ohio law.

       Plaintiffs attach an affidavit of merit executed by Dr. Brian Thomas in support of their

claims against all Defendants. Defendant Reynolds challenges the sufficiency of the affidavit on

two separate grounds. First, Defendant claims a single affidavit of merit that “summarily lumped

together . . . all ‘Defendants identified in the Complaint’” does not satisfy the “relative to each

defendant” requirement under Civil Rule 10(D)(2). Second, Defendant contends Dr. Thomas is

not clinically competent to opine regarding matters of nursing medicine.

               1. Relative to Each Defendant

       Civil Rule 10(D)(2) requires the inclusion of “one or more affidavits of merit relative to

each defendant named in the complaint for whom expert testimony is necessary to establish

liability.” This does not, however, require a separate affidavit of merit for each defendant. A

single affidavit is acceptable if one expert is qualified to address the standard of care applicable

to multiple medical providers. Woods v. Riverside Methodist Hosp., No. 11AP-689, 2012 WL

2759260, at *4 (Ohio Ct. App. July 10, 2012).4 The affidavit must be specific enough to identify


       4
         The affidavit of merit in Woods was insufficient for a different reason – in
reference to multiple defendants, the affiant averred that the standard of care was
breached by “one or more of the Defendants to the action.” Woods, 2012 WL 2759260, at
*3. As Woods notes, “[a]t the very least, [the affiant] could have indicated that the
standard of care was breached by every defendant named in the complaint.” Id. Because
it was unclear whom the affiant believed breached the standard of care, the affidavit was
                                                                                      (continued...)

                                                  8
(5:18CV1739)

which defendant or defendants the affiant believes breached the standard of care. O’Stricker v.

Robinson Mem'l Hosp. Found., 90 N.E.3d 28, 34 (Ohio Ct. App. 2017).

         Dr. Thomas avers “the medical staff (Defendants identified in the Complaint) at the

Summit County Jail” breached the applicable standards of care. ECF No. 1-1 at PageID #: 38.

This would exclude all named Defendants who are not medical staff, and would include

Advanced, Summit, and all individually named medical staff, including Defendant Reynolds.

Because there is no ambiguity as to the identity of each defendant Dr. Thomas believes breached

the standard of care, the “relative to each defendant” requirement has been satisfied.

                2. Same or Substantially Similar Specialty

         An affiant signing an affidavit of merit must be qualified as an expert under Ohio Evid.

R. 702. Ohio Civ. R. 10(D)(2). Rule 702 requires the witness to be “qualified as an expert by

specialized knowledge, skill, experience, training, or education regarding the subject matter.”

Ohio Evid. R. 702(B). In order to be qualified to give an expert medical opinion, the witness

must practice in the same or a substantially similar specialty as the defendant. R.C. §

2743.43(A)(3). Nonetheless, when fields of medicine overlap and more than one type of

specialist may perform a treatment, a witness who does not practice the same speciality may

qualify as an expert. McMichael v. Akron Gen. Med. Ctr., 97 N.E.3d 756, 772 (Ohio Ct. App.

2017).




         4
        (...continued)
found to be insufficient. Id.

                                                 9
(5:18CV1739)

         Dr. Thomas is board certified in psychiatry. ECF No. 1-1 at PageID #: 38. He states he is

familiar with the standards of care applicable to the medical, mental health, and psychiatric

evaluation and treatment, including the classification and housing, of jail detainees. Id. Dr.

Thomas has demonstrated he practices in the same or substantially similar specialty as

Defendant. Moreover, the Court finds at least one case in which a doctor signed an affidavit of

merit in support of a medical claim against a nurse. See Snowden v. Ekeh, 67 N.E.3d 1255, 1264

(Ohio. Ct. App. 2016) (doctor’s affidavit of merit as to nurses and other hospital staff cannot be

used for the purpose of impeachment). Dr. Thomas is qualified to opine regarding the standard

of care applicable to Defendant Reynolds.5

         Accordingly, Plaintiffs’ claims are not subject to dismissal based on the Affidavit of

Merit.

                                          IV. Conclusion

         For the above reasons, Defendant Reynolds’ Motion to Dismiss is denied. ECF No. 8.



         IT IS SO ORDERED.


   March 1, 2019                                 /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge




         5
         Alternatively, to the extent that doctors and nurses within the field of psychiatry
are not “in the same or substantially similar specialty,” the fields sufficiently overlap, and
Dr. Thomas may perform the same treatment as Defendant Reynolds. See McMichael, 97
N.E.3d at 772.

                                                 10
